Citation Nr: 0434204	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-24 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for rectal prolapse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for bilateral 
hearing loss, tinnitus, and rectal prolapse. 

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in March 2004.  A transcript 
of this hearing has been associated with the claims file. 

FINDINGS OF FACT

1.  Bilateral hearing loss disability is due to service.

2.  Tinnitus is due to service.

3.  Rectal prolapse was not manifest during service and is 
not attributable to service.

4.  Clear and unmistakable evidence that rectal prolapse 
existed prior to service is not of record.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).

3.  Rectal prolapse was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a December 2001 VCAA letter, under a heading entitled "What 
Must the Evidence Show to Establish Entitlement," the RO 
stated that to establish entitlement to service connection, 
the evidence must show an injury in service or a disease that 
began in or was made worse by service, or an event in service 
causing injury or disease, a current physical or mental 
disability, and a relationship between the current disability 
and the injury, disease, or event in service.  This 
information was reiterated in a January 2004 letter from the 
RO.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the December 2001 VCAA letter, the RO indicated 
that if it did not yet have them, it would obtain the 
veteran's service medical records and other military service 
records if necessary.  It stated that it would obtain any VA 
medical records or other medical records identified by the 
veteran, and that the veteran could also submit his own 
statements or a medical opinion from his doctor.  Under a 
heading entitled "Other Evidence You Can Send," the RO 
requested the veteran to list dates of medical treatment 
during service and the name and location of the dispensary, 
hospital, or other facility where he received treatment.  The 
RO also requested the veteran to send statements from persons 
who he knew in service and had personal knowledge of any 
disability he had while on active duty, records and 
statements from medical personnel, employment physical 
examinations, private medical evidence, pharmacy prescription 
records, and insurance examination reports.  The RO requested 
the veteran to submit the appropriate authorization form so 
that it could request the veteran's records.  The RO added 
that it would obtain copies of his VA medical records if he 
identified the dates and places of treatment.

In the January 2004 letter, the RO notified the veteran of 
the evidence it had received, and the evidence it was 
responsible for obtaining (including VA records, relevant 
Federal records and records from other Federal agencies).  It 
stated that it would make reasonable efforts to obtain 
records not in the custody of a Federal department or agency, 
but that the veteran had to provide the requested information 
and authorization.  The RO stressed that it was the veteran's 
responsibility to make sure that it received all requested 
records that were not in the possession of a Federal 
department or agency.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records, the VA examination reports, and the private 
treatment records identified by the veteran.  The veteran has 
not indicated the existence of any additional records that 
would aid in substantiating his claim.

Fourth, VA will request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  In the December 2001 VCAA letter, the RO stated that 
if the veteran had copies of his records, that he should send 
them to the RO.

The Board notes that VA provided VCAA notice to the appellant 
prior to the initial AOJ decision.  Pelegrini v. Principi, 18 
Vet. App. 112 [Pelegrini II].  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

Bilateral hearing loss disability

The Board finds that the evidence supports a grant of service 
connection for bilateral hearing loss disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2004).  Service connection for an organic 
disease of the nervous system may be granted if manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 CFR § 3.385 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records, including audiograms 
from October 1974, January 1975, February 1975, and June 
1976, show bilateral hearing loss during service.  The Board 
notes that the threshold for normal hearing is from 0 to 20 
dB, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

At entrance into service, auditory acuity was the following:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
0
0
X
35
X
LEFT
0
0
0
X
30
x

In October 1974, a reference audiogram noted that the veteran 
had been assigned to duty in noise in September 1973.  
Auditory acuity was the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
35
15
LEFT
10
10
10
30
20

In February 1975 it was noted that he had been assigned to 
noise duty in February 1974.  Testing disclosed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
15
LEFT
10
5
10
30
20

In June 1976, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
25
25
LEFT
5
5
10
25
25

This indicates bilateral hearing loss during service.  The 
service medical records indicate that the veteran was a 
missile facilities specialist, that he did maintenance on 
diesel engines, and that he required earplugs.

On VA examination in March 2002, the veteran's hearing in the 
left ear was 55 dB at 2000 Hz, 60 dB at 3000 Hz, and 60 dB at 
4000 Hz.  The veteran's hearing in the right ear was 55 dB at 
2000 Hz, 60 dB at 3000 Hz, and 65 dB at 4000 Hz.  Thus, the 
veteran meets the criteria for bilateral hearing disability 
under 38 C.F.R. § 3.385.  The examiner reported the veteran's 
history of working with loud diesel engines during service, 
and gave a diagnosis of bilateral, high-frequency 
neurosensory hearing loss, noise-induced.

Based on the foregoing, the Board finds that the veteran had 
hearing loss in service, that he has current bilateral 
hearing loss disability, and a medical nexus to hearing loss 
and noise exposure during service.  The Board accepts that 
the veteran was exposed to noise during service based on his 
service records.  The evidence supports a grant of service 
connection for bilateral hearing loss disability.

The fact that the appellant did not have hearing loss 
disability (38 C.F.R. § 3.385) during service is not 
determinative or particularly material.  Rather, does the 
veteran have hearing loss disability now and is such 
disability traceable to service.  The veteran has hearing 
loss disability now, he had hearing loss in service, and 
there is a nexus between the post service disability and 
service.  Furthermore, in view of the fact that the results 
were not reproduced, the entrance examination was 
unconvincing in establishing preservice hearing loss.  

Tinnitus

The Board finds that the evidence supports a grant of service 
connection for tinnitus.

The veteran has asserted that he had ringing in his ears 
during service.  The veteran is competent to make such an 
assertion because ringing in the ears comes to him through 
his five senses.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  The undersigned Veterans Law Judge found the 
veteran's assertion credible at the March 2004 hearing.  In 
the March 2002 VA examination report, the examiner noted that 
the veteran was exposed to noise during service, and entered 
a diagnosis of tinnitus, noise-induced.

The Board finds that veteran had ringing in his ears during 
service and that he has a current disability of tinnitus.  A 
medical nexus to service was established by the VA examiner.  
The evidence supports a grant of service connection for 
tinnitus.  

Rectal prolapse

The Board finds that the preponderance of the evidence is 
against a grant of service connection for rectal prolapse.  

Initially, the Board notes that although the veteran served 
during a time of war, he does not allege that his rectal 
prolapse occurred in combat, and, therefore, 38 U.S.C.A. 
§ 1154(b), pertaining to proof of service incurrence or 
aggravation of a disease or injury in the case of a veteran 
who engaged in combat with the enemy, is not for application.

In the January 1973 enlistment examination report, clinical 
evaluation of the anus and rectum was normal.  In a January 
1973 Report of Medical History, the veteran checked a box 
indicating that he did not have nor ever had rectal disease.  
The service medical records do not refer to any problem with 
rectal prolapse.  

In a June 1996 private operative report, it was noted that 
the veteran had a sigmoid resection and rectopexy due to 
rectal prolapse.  The veteran reported a history of rectal 
prolapse since he was five or six years of age, which was 
confirmed by his mother as noted in the discharge summary.

In a March 2002 VA gastroenterology examination report, the 
veteran reported a history of rectal prolapse since 1977.  
The examiner noted a six to eight centimeter large rectal 
prolapse.  The impression was rectal prolapse more likely 
than not for his current symptoms.

In a September 2002 statement, the veteran asserted that he 
had the rectal prolapse before the military, but that it was 
aggravated during service when he was at a nuclear site.  In 
his August 2003 substantive appeal, the veteran asserted that 
he has had continuing symptomatology, including bleeding, 
since service.  He stated that he was too embarrassed to 
notify a doctor of the problem until it became worse in 1995.  
He stated that he had the problem during service, and that he 
reported to sick call with diarrhea.  

At the March 2004 hearing, the veteran stated that he had not 
been treated in service for the rectal prolapse, and that he 
did not seek treatment until 1995.  He stated that he first 
noticed the rectal prolapse when he was a child, but had no 
treatment for it.  He stated that it was not an issue until 
1977, during service, when the prolapse came out and there 
was blood.  He did not seek treatment, however.  He stated 
that he had sought treatment for diarrhea prior to that 
incident and when he went to sick call he was told not to 
come back.  He stated that when he walked out of the hospital 
that day, he guaranteed himself that he would never walk into 
it again with any complaints of diarrhea or anything else 
that he couldn't handle himself.  He stated that a couple of 
months later, two people died from misdiagnosis at that 
hospital, and it was the last place he would go to because of 
that.

In a March 2004 statement, the veteran asserted that although 
he did not seek treatment for rectal prolapse prior to 1995, 
he had symptoms of rectal prolapse that were documented, 
including fatigue during service, and a low iron count in 
1991 and 1992.  He also stated that two prostate tests were 
done after he started bleeding, and the veteran was worried 
that the rectal prolapse would be discovered, but he realized 
that he only had bleeding during full prolapse.  

The current medical evidence indicates that the veteran has 
rectal prolapse.  The service medical records, however, are 
silent for any problems with rectal prolapse.  The veteran 
has stated that he did not seek treatment during service 
because when he went to seek treatment for diarrhea during 
service, he was told not to come back.  The service medical 
records do show treatment for diarrhea on February 16, 1977.  
The records also show that he returned for treatment two days 
later, on February 19.  He also sought treatment for various 
other ailments, including for nausea and fatigue in June 
1978, a sore throat in August 1978, and problems with the 
right leg in November 1978.  Thus, the veteran's assertions 
that he would not return for treatment are not credible.  
Further, although the veteran states that he has had symptoms 
of rectal prolapse since service, the evidence of record does 
not support this assertion.  Savage v. Gober, 10 Vet. App. 
488 (1997).  

The Boards finds the veteran's assertion that he did not seek 
treatment until 1995 because he was embarrassed is not 
credible.  The Board notes that the veteran has asserted that 
he had symptoms of rectal prolapse that were documented prior 
to 1995.  He stated that fatigue during service, a low iron 
count in 1991 and 1992, and bleeding during two prostate 
tests were symptoms of rectal prolapse.  The Board notes that 
whether the veteran's fatigue, low iron count, and bleeding 
during prostate tests were related to rectal prolapse are 
matters of medical etiology.  The veteran does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinksi, 2 
Vet. App. 492, 494 (1992).

The veteran has asserted that his rectal prolapse disability 
was aggravated during service.  The law states that a 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2004).  
For the purposes of section 1110, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b) (2004).  
In the veteran's enlistment examination, clinical evaluation 
of the anus and rectum was normal.  Based on this report, the 
Board finds that rectal prolapse was not noted at entry into 
service, and the veteran is entitled to the presumption of 
soundness.

In order to rebut the presumption of soundness, there must be 
clear and unmistakable evidence demonstrating that the injury 
or disease existed before acceptance and enrollment and clear 
and unmistakable evidence that it was not aggravated by such 
service.  VAOPGCPREC 3-2003.  Although the veteran reported 
in medical records from 1996 that he had a history of rectal 
prolapse since childhood, which was confirmed by his mother, 
there are no contemporaneous records showing that the veteran 
had rectal prolapse in childhood, or at any time prior to 
service.  The Board finds that lay statements, reported many 
years after the alleged onset in childhood, even though 
reported to a physician, do not rise to the level of clear 
and unmistakable evidence.  A transcription of lay history is 
not transformed into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  A medical opinion 
without a factual predicate is of little value.  

As noted above, the service medical records show no treatment 
for rectal prolapse in service, and the veteran has indicated 
that he did not seek treatment during service.  Although the 
veteran is competent to state that he suffered bleeding and 
rectal prolapse during service, the Board does not find his 
assertions credible.

The Board finds that the preponderance of the evidence is 
against a grant of service connection for rectal prolapse, 
and there is no doubt to be resolved.  Gilbert, 1 Vet. App. 
at 55.



ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for rectal prolapse is 
denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



